Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patrick L. Booker appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint, as well as the district court’s denial of his Fed.R.Civ.P. 59(e) Motion to Alter or Amend a Judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Booker v. Jenkins, No. 2:09-cv-01891-HMH, 2009 WL 2461254 (D.S.C. Aug. 11, 2009; Aug. 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.